Case 1:21-cr-20151-UU Document 3 Entered on FLSD Docket 03/12/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                          21-20151-CR-UNGARO/REID
                             Case No. ----------




IN RE SEALED INDICTMENT
-------------
                                          SEALED ORDER

        The United States of America, having applied to this Court for an Order sealing the

indictment, arrest warrants, and this Order and the Comi finding good cause:

        IT IS HEREBY ORDERED that the indictment, arrest warrants, the government's motion

to seal, and this Order shall be filed under seal until the arrest of the first defendant or further order

of this Court.   However, the United States Attorney's Office may obtain copies of any indictment,

aJ.Test warrants, or other sealed document, and may provide copies of these documents to other

agencies or governments, for purposes of arrest, extradition, or any other necessary cause.

        DONE AND ORDERED in chambers at Miami, Florida, this l_L day of� 1.




cc:     AUSA Ellen D' Angelo
